Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Casey (US4639383).
Regarding claim 1, Casey teaches a drum coater (Fig. 1) having a drum wall and diameter and horizontal axis of rotation also comprising a top and bottom section (fig. 9) being adapted to contain tablets (col. 1, lines 9-17) further comprising a coating zone and one or more spray nozzles, a driving means (fig.1 ), wherein as shown in Fig.9, the tablets are pressed against the exterior of the drum by centrifugal force as can be seen by the shift of the tablets in the rotational direction and wherein a substantially annular bed of tablets is formed and a cascade creating means inherently is present given the presence of a cascade as shown in the figure and wherein the cascade occurs in the top of the drum as shown in the figures. Further while Casey does not show operation of the drum coater in a manner that produces an annular bed of tablets extending around the axis of rotation, the configuration of Casey would seem to be such that Casey could produce the effect by increasing rotational speed wherein Casey explicitly states that rotational speed is a known variable in the art (col. 2, lines 38-54). It is the understanding of the examiner the device of Casey is as capable of creating the annular bed as the device of the prior art, although the examiner acknowledges that Casey shows no desire to do this.  However, the point is moot because the configuration of the device is capable of the action although the user may choose to alter the speed at which the device operates.
Regarding claim 2-4 and 9, Casey further teaches the presence of an air jet providing means (Fig. 1) in the upper section of the drum to loosen particles stuck in the perforations of the drum that would appear to upon what those of ordinary skill in the art would refer to as an “air knife”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casey (US4639383) as applied to claims 1-4 and 9 above.
Regarding claim 8, the teachings of Casey are as shown above.  Casey fails to teach the use of a plurality of his coating machines as a system.  However, this would be considered a mere duplication of parts wherein the Court has long help that in the absence of a new and unexpected result arising from the duplication of a prior art part, a reference to a plurality of said part would be considered obviousness of a prior art reference to a single iteration of said part. See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 5-6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casey (US4639383) as applied to claims 1-4 and 9 above, and further in view of Ehayes (“Raffle and Drum Supplies”, Ehayes.com, available online 8/22/08)(previously provided in parent application).
Regarding claims 5 and 10, the teachings of Casey are as shown above. Casey fails to teach wherein the drum is side loaded and unloaded in an opening in the side of the drum meeting the limitations of the claims.  However, Ehayes shows that when loading rotatable drums with articles wherein the purpose of the drum is to rotate and disperse the articles therein, it is well-known to load the drums from the side with a hatch that would meet the limitations of the current claims (large figure).  Therefore one of ordinary skill in the art would have been motivated to load the drum of Casey from the side as is shown possible by Ehayes because Ehayes shows that when loading and unloading articles into a rotating drum for dispersed said articles, a suitable method of doing so is loading and unloading said articles into the side of the drum.
Regarding claim 6, the drum coater of Casey further comprises a mechanical blower as claimed (Fig. 1)

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Casey (US4639383) as applied to claims 1-4 and 9 above, and further in view of Juergens (USPGPub 2008/0050518).
Regarding claim 7, the teachings of Casey are as shown above. Casey fails to teach the dimensions of the drum as claimed.  However, Juergens teaches that dimensions for tablet drum coaters substantially overlapping the ranges claimed in the current claims [0023].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the drum dimensions of Juergens for the drum dimensions of the drum of Casey as a use of a known drum size in a known drum coater wherein the device of Casey is ready for said improvement in the same manner and wherein the results would be predictable.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Response to Arguments
	The applicants argues that the prior art fails to teach the creation of a substantially annular ring of tablets around the center of the drum coater.  The examiner generally agrees but it is the position of the examiner that this language is related to how the device is used and not what it is.  The current claims are not method claims.  The configuration of the device (i.e., the parts present and the internal programming provided to allow for modes of operation) would seem to be capable of the process claimed as even noted in the rejection wherein the examiner cites portions of Casey teaching that adjusting rotation speed is known.  While the examiner notes that there does not seem to be readily apparent motivation to do this in Casey, the point is moot because the configuration of Casey stills read on the current claims.  Further, it is the position of the examiner that user selected speed settings are not considered to be part of the drum coater configuration although the programmed ability to choose speed settings for rotation (if done so by a computerized controller) would be considered part of the configuration.
	As relates to the Board of Patent Appeals Decision relating to the parent application of the current application, it is noted that those claims were coating method claims wherein the steps employed in the claims are considered more heavily whereas the current claims are related to the coating apparatus itself and are weighed more heavily with regards to the apparatus structure and capabilities rather than how the user particularly chooses to operate the device, which is very pertinent herein as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717